Citation Nr: 1221761	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  05-25 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability prior to January 10, 2009.

2.  Entitlement to an evaluation in excess of 50 percent for the posttraumatic stress disorder (PTSD) disability from January 10, 2009.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from February 1968 to February 1970, including service in Vietnam; he was awarded the Combat Infantryman's Badge (CIB).  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in October 2010.  

While the case was in appellate status, the appellant's initial disability evaluation for his posttraumatic stress disorder (PTSD) disability was increased from 30 percent to 50 percent, effective from January 10, 2009; this created a staged rating for the PTSD disability.  However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because neither of the two assigned evaluations at issue represents the maximum rating available for the PTSD disability, the appellant's increased rating claims have remained in appellate status.  Therefore, the issues on appeal are as listed on the title page.

The appellant is appealing the initial rating that was assigned to the PTSD disability after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In September 2010, a Travel Board hearing was conducted before a Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The Veterans Law Judge who conducted the September 2010 Travel Board hearing is no longer employed at the Board.  In January 2012, the Board sent a letter to the appellant to notify him of this and of his right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  The appellant responded in February 2012, and stated that he wanted to have a videoconference hearing before a Veterans Law Judge.  However, he subsequently withdrew his request for a Board hearing in writing in March 2012.  See 38 C.F.R. § 20.704(d).  As there are no outstanding hearing requests, the case is ready for appellate review.


FINDINGS OF FACT

1.  Throughout the appeal period, the appellant's psychiatric disability has been manifested by hypervigilance, survivor guilt, intrusive memories, anxiety and anxiety attacks, difficulty sleeping, nightmares and periods of depression and irritability.

2.  Prior to January 10, 2009; these symptoms were reflective of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

3.  Prior to January 10, 2009, the appellant's psychiatric disability is not shown to have caused him symptoms of occupational and social impairment with reduced reliability and productivity.

4.  At no time since January 10, 2009, has the appellant's psychiatric disability been manifested by symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships or any other symptoms of equivalent nature and gravity.

5.  Throughout the appeal period, the appellant's psychiatric disability is not shown to have caused him to experience total occupational and social impairment.  

6.  The disability picture caused by the appellant's psychiatric disability is not so unusual as to render the application of the regular schedular rating provisions impractical.

7.  The appellant is service-connected for only one disability (PTSD); his psychiatric disability evaluation has been at no more than 50 percent throughout the appeal period.

8.  For the entire rating period on appeal, the appellant's service-connected psychiatric disability has not precluded him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent were not met for the appellant's PTSD disability prior to January 10, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.126, 4.130 Diagnostic Code 9411 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for an evaluation in excess of 50 percent for the appellant's  PTSD have not been met at any time since January 10, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.126, 4.130 Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v.  Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or a Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant with a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the notice requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  VA letters dated in March 2006, May 2006, August 2007, August 2009, and October 2010, provided the appellant with the Dingess notice.

The appellant's PTSD increased rating claim arises from his disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The appellant's VA medical treatment records and Vet Center reports have been associated with the claims file.  The appellant was afforded VA mental health examinations in October 2004, April 2006, September 2007, and November 2008.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  The examinations included a report of the symptoms for the PTSD disability and demonstrated objective evaluations.  The examiners were able to assess and record the appellant's mental health status.

The Board finds that the October 2004, April 2006, September 2007, and November 2008 examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that any one of these four examinations was in any way incorrectly conducted.  It is not shown that any VA mental health examiner failed to address the clinical significance of the appellant's psychiatric disability.  Further, each VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the October 2010 Board remand, the appellant was scheduled for a VA social and industrial survey and a mental health examination in December 2010, but he failed to report for either examination.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Therefore, substantial compliance has been achieved.

The appellant was duly afforded the opportunity to produce additional evidence to support his claims.  Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the appellant's claims - that of objective or corroborating evidence of greater levels of severity of service-connected disability - was, in this case, based on development requested by the Board, the responsibility of the appellant.  In view of the foregoing, including the appellant's failure to report for examination, the Board finds that all notification and development actions needed to render a decision on the appellant's claims for the benefits on appeal herein adjudicated have been accomplished.

II.  The Merits of the Claims

The appellant contends that he is entitled to a higher disability rating for his service-connected psychiatric disability.  His representative argues that the appellant should be assigned a 70 percent evaluation dating back to the date of the effective date for the grant of service connection.

A.  Evidence of record

Review of the appellant's VA treatment records reveals that, in September 2003, the appellant reported he was getting regular exercise, including biking.  He was noted to be 59 years old and one year away from retirement.  In May 2004, the appellant was noted to not be on any medication.  He reported that he was to retire in July, and that he was looking forward to moving down south.  On physical examination, he was alert and oriented times three.  He was noted to be well-groomed.

The appellant was afforded a VA mental health examination in October 2004; the examiner noted that the appellant had been afforded a VA Agent Orange examination in June 2004, and that he had been given an Axis I diagnosis of PTSD at that time, as well as a GAF score of 60.  The appellant stated that he continued to work in building maintenance.  He denied having had any interpersonal difficulties during his thirty-plus years at his job.  He stated that he had been married to the same woman since 1963.  The appellant acknowledged a history of substance abuse with current use of marijuana two to three times per week and rare cocaine use.  He was noted to have no prior history of psychiatric treatment and he was not currently on medication.  The appellant described spontaneous episodes of anxiety if a train he was on stopped between stations.  He described milder symptoms of anxiety including intrusive thoughts of experiences in Vietnam with triggers such as helicopters and airplanes flying overhead and hypervigilance.  The appellant denied feeling fatigued in the morning on awakening.  He had no recollection of any nightmares.  He said that he avoided crowds.  The examiner stated that there was no compelling evidence of irritability, rage reactions or exaggerated startle response.  The appellant stated that he avoided making friends but also said that he had close relationships with his wife and daughter.  He described having adequate energy and interest and said that he had no difficulty concentrating.  He was hopeful for the future, but was a little afraid of retirement because it was an unknown.  

On mental status examination, the appellant was alert, cooperative and well-groomed.  His speech was within normal limits.  His thought process was organized and his thought content was unremarkable.  The examiner rendered an Axis I diagnosis of anxiety disorder and assigned a GAF score of 65 on Axis V.  The examiner opined that the appellant was experiencing a very mild degree of incapacity as a result of his anxiety symptoms and that the appellant was fully capable of maintaining gainful employment despite those symptoms.

In October 2004, the appellant was seen in a VA emergency room for complaints of difficulty sleeping and anxiety attacks in specific situations such as train travel or where escape is not possible.  On examination, the appellant had a depressed affect and mood.  His thought processes were clear and he denied having hallucinations and delusions.  He denied suicidal and homicidal ideation.  He was oriented times three.  An Axis I diagnosis of agoraphobia without panic attack was rendered.  He was prescribed medication for anxiety and depression.  A November 2004 VA mental health clinic note indicates that the appellant presented with an anxious mood.  He complained of insomnia, waking in a rage if awakened, claustrophobia in trains and hyperreactivity, especially to helicopters.  He said that he was experiencing more frequent nightmares about Vietnam as his retirement approached.  The appellant stated that he was okay when working and busy but that he would get anxious when he had nothing to do.  The appellant was not having any hallucinations, suicidal ideation or violent ideation.  His thought processes and associations were normal and coherent.  He did not express any unusual thought content.  His memory, attention span and concentration were all intact.  The physician noted that the appellant was doing well on his current medication and assigned a GAF score of 60 on Axis V.  The doctor also noted that the appellant's impending retirement was a psychosocial stressor.  Treatment goals were maintenance of improved sleep and reduced nightmares, hyperreactivity and other PTSD symptoms.  A December 2004 VA outpatient psychiatry note indicated that the appellant was doing much better.  He was noted to have not called the Vet Center.  In March 2005, the appellant asked this psychiatrist to fill out a form about his condition and inability to work.

The appellant has submitted a letter, dated in April 2005, from his VA psychiatrist and his social worker at the Vet Center where he was receiving treatment for PTSD.  The appellant was noted to have presented with symptoms of depression, sleep disturbance, nightmares, intrusive thoughts, severe survival guilt, anger and rage issues, an inability to concentrate on the simplest of tasks and an inability to develop lasting relationships with peers for the period between December 2004 and April 2005.  The Axis I diagnosis was PTSD and a GAF score of 42 was assigned on Axis V.  The appellant was noted to have completed a 12-week anger management group.  He was described as experiencing periods of deep depression, insomnia, nightmares, feelings of hopelessness and powerlessness, flashbacks, intrusive thoughts, frequent anxiety attacks, poor socialization skills and difficulty with trust in relationships.

A June 2005 note from the appellant's VA treating psychiatrist stated that the appellant was giving his notice at work the next month and that he was very anxious about it, irritable and wanting to get it behind him.  A September 2005 letter from this doctor stated that the appellant suffered from severe PTSD and that his concentration, anxiety level and level of frustration had gotten to the level where he could not work.  He was described as sleeping poorly, suffering from nightmares and being very anxious much of the time.  The doctor indicated that the appellant was unable to work and that there had been some deterioration in his condition due to increased anxiety, forgetfulness, insomnia, mood swings and general irritability related to his PTSD.  The appellant was described as refusing to socialize and generally becoming more isolative.

A December 2005 VA primary care note indicates that the appellant admitted to feeling anxious after retiring and that he was undecided whether to go down south.  The appellant said that his PTSD treatment sessions helped him to relax more.  The appellant reported that he did not have a problem going to sleep and that he had interrupted sleep due to urinary frequency.  The appellant stated that he biked daily with his wife.

The appellant underwent a VA psychological evaluation in April 2006; the examiner reviewed the appellant's medical records.  The appellant stated that he had retired in June 2004, after 30 years of work at his job in building maintenance.  He stated that he had been a shop steward for the union.  The appellant reported having a close relationship with his daughter.  He also stated that he remained active in his union politics and that he attended the American Legion.  The appellant further stated that he remained close with his friends from work.  He said that he bicycled with his wife twice a week.  The appellant reported having problems with anger that were worse since his retirement.  He said that he was often irritated by his wife.  The appellant did not spontaneously report PTSD or anxiety-related symptoms; on inquiry, he said that his PTSD symptoms had gotten worse since he retired.  He reported having one flashback that repeated.  He said that he was sensitive to the sound of military helicopters, but not civilian helicopters as he lived near a heliport.  He said that he had not awakened in a rage for many years.  He reported having had anxiety attacks for years on subway trains that had stopped moving.  

On mental status examination, the appellant presented as physically fit, well-dressed and appropriately groomed.  He also presented as depressed with periods of evasiveness.  The appellant's speech was clear and intelligible.  His thought process was unremarkable, but slow at times; it was not clear whether this was the result of depression or his evasiveness.  His thought process reflected his depressive disorder as well as marital conflict.  The appellant reported feeling depressed and suicidal and said that he had a 50-50 chance of killing himself.  The examiner stated that the appellant's level of somatic depressive symptoms was difficult to determine because the appellant provided inconsistent information.  He initially stated that he did nothing during the day, but admitted later that he biked twice weekly and enjoyed performing handyman projects around the home.  He also seemed more socially active than he was first willing to present.  He provided inconsistent information about his interpersonal relatedness by denying having any friends and only staying at home and then reporting that he was still involved in union matters, that he attended union demonstrations, that he maintained contact with his friends from work and that he was an active member of the American Legion.  

The appellant endorsed quasi-paranoid ideation and indicated that others can put thoughts into one's head.  The examiner thought that the example of this as given by the appellant was more like a disowned thought related to his marital conflict.  The appellant denied auditory hallucinations, but he endorsed visual hallucinations of ten years duration; the examiner noted that this was the first time the appellant had reported visual hallucinations.  

The examiner rendered Axis I diagnoses of depressive disorder, NOS and agoraphobia and assigned a GAF score of 35 on Axis V.  The examiner stated that, based on the information provided by the appellant, there was no evidence to support his contention that he was unable to work due to his service-connected anxiety disorder.  The examiner stated that the appellant's depression seemed to primarily due to loss of family members (a daughter in 1992, father in 2004, mother in 2005) and the loss of a close friend and a cousin within the past few months.  The examiner noted that the appellant had provided information that was inconsistent with other information he had also provided during the examination and during prior treatment.  The examiner stated that the appellant seemed at times to make an effort to present his condition as more dire than the evidence indicated.  The examiner concluded that the appellant was currently suffering from a depressive disorder related to deaths in his family and to his marital conflicts and that his agoraphobia was not related to his military experiences.  

Review of the appellant's VA treatment records, dated between May 2006 and August 2006, reveals that the appellant had been referred by the VA examiner to the psychiatric emergency room.  A May 2006 note indicated that the appellant reported experiencing survivor guilt that had become worse since his 2004 retirement.  He complained of difficulty sleeping.  The appellant was noted to have dropped out of his VA treatment for PTSD and that he had last been seen in June 2005.  The appellant stated that he attended the Vet Center for two hours a day and that he had no other interests or activities.  His mood was depressed and he denied any intent to hurt himself or others.  Two weeks later, the appellant's former treating psychiatrist saw him; the appellant again denied suicidal ideation.  The appellant reported that his brother had died suddenly the previous Thursday.  In June 2006, the appellant reported that he woke up two to three times per night to urinate.  The appellant denied suicidal ideation and said that he was going to PTSD group once a week.  The appellant reported doing much better in August 2006.  He said that he sometimes got depressed and that he slept well with his medications.  

In January 2007, the appellant's VA treating psychiatrist wrote a letter in which he indicated that the appellant was currently taking medication and that the appellant had had a 'choppy course' with times of calmness and times of increased irritability.  This psychiatrist and the appellant's Vet Center social worker signed a letter, dated in February 2007, which was duplicative of the letter they had signed in April 2005.

A February 2007 letter from the appellant's former employer indicated that the appellant had started employment in July 1974, that he had gone out on disability in January 2005, and that he had retired on June 30, 2005.  

The appellant's VA outpatient treatment notes indicate that he reported that he was doing pretty good in March 2007.  He stated that he was sleeping better.  Also in March 2007, the appellant's suicide screening was negative.  In June 2007, the VA psychiatrist stated that he had seen the appellant participate in a color guard at a conference.  The appellant said that he tried to keep busy and not get depressed.  The appellant also reported experiencing nightmares, avoidant behavior, being on guard and feeling detached from others.

The appellant underwent another VA mental health examination in September 2007.  The appellant complained of nightmares and sweats two to three times per month; exaggerated startle response; hypervigilance; intense survivor guilt; social isolation and estrangement; anxiety; and decreased appetite, energy and interest.  He denied suicidal and homicidal ideation.  On mental status examination, the appellant was neatly groomed and appeared fit.  He was oriented times three.  His speech and motor behavior were within normal limits.  His affect was full range and his mood was anxious and mildly dysphoric.  The appellant denied hallucinations and suicidal ideation or homicidal ideation.  The appellant reported that his concentration and short-term recall were mildly deteriorated and said that he was having more trouble recalling names and recent events at times.  The appellant's insight and judgment were described as good.  The examiner rendered an Axis I diagnoses of anxiety disorder and rule out PTSD.  The examiner assigned a current GAF score of 55 on Axis V, with marital tensions noted on Axis IV.  The examiner stated that the appellant's psychiatric incapacity was moderate with no notable change since his examination in April 2006.  

The appellant continued to receive VA outpatient treatment.  In August 2007, the appellant's psychiatrist listed symptoms of hyperreactivity, insomnia and affective lability.  A January 2008 attending psychiatrist's note indicated that the appellant's mood was good and that he had had some dreams and reminiscences.  In June 2008, the appellant's suicide screen was negative.

The appellant underwent another VA mental health examination in November 2008; the examiner reviewed the appellant's claims file and medical records.  The appellant's spouse was present throughout the examination.  The appellant denied any significant changes in his social or occupational functioning during the prior 13 months.  The appellant reported that retirement had been difficult for him because he missed the routine of work as well as the social contact and sense of meaning.  He said that he spent the majority of his day at home watching television.  He said that he had no friends and that he did not socialize with the exception of infrequent veterans events.  The appellant reported experiencing a depressed mood most of the day nearly every day with diminished interest, pleasure and appetite; fatigue; amotivation; feelings of inappropriate guilt; poor attention and concentration; and poor short-term memory.  He also reported difficulty falling asleep.  The appellant denied psychotic symptoms as well as suicidal and homicidal ideation.  He complained of daily disturbing thoughts or memories; avoidance; somatic responses to things that reminded him of Vietnam; feeling cut off from people; feeling constantly on guard; social isolation; being easily startled; and irritability and anger.  

On mental status examination, the appellant was noted to be well-groomed.  He made good eye contact and his speech and behavior were within normal limits.  His thought process was goal oriented.  He expressed a full range of affect and he denied any suicidal or homicidal ideation.  He also denied any perceptual disturbances.  He exhibited concentration and recall.  The examiner described the appellant's insight and judgment as good.  The examiner rendered Axis I diagnoses of PTSD and major depressive disorder, recurrent, moderate severity.  The examiner assigned a GAF score of 55 on Axis V, and noted dissatisfaction with retirement on Axis IV.  The examiner stated that the appellant's PTSD diagnosis appeared to have a moderate impact on his social, psychological and occupational functioning.  The examiner also stated that the appellant's major depressive disorder was related to his adjustment to retirement and not to his military experiences.  The examiner further stated that there had not been any significant change in the appellant's social, psychological or occupational function related to his PTSD since the September 2007 VA mental health examination.  The examiner said that the appellant's PTSD was moderate in severity.

A January 2009 letter from the appellant's VA treating psychiatrist indicated that the appellant had gone to a reunion in the fall with some of the men he had been in Vietnam with.  The appellant was said to be dealing with more disturbing memories of the war after the reunion.

A January 2009 letter from the appellant's Vet Center social worker was essentially the same as the prior letters in its description of the appellant's military history and symptoms.  The September 2008 reunion was described as cathartic and bringing up memories.  The appellant was noted to have reported fewer angry outbursts, although turning the anger inward with deeper depression due to retirement issues.  The appellant was said to be experiencing increasing intrusive thoughts after the reunion, as well as persistent isolative behavior and panic attacks while walking in open areas.  The social worker commented that the appellant was having difficulty with motivation to seek structured activities in retirement and that he would benefit from vocational rehabilitation.  In August 2009, the social worker submitted another letter that was duplicative of the January 2009 letter.

In an August 2010 letter, the appellant's VA treating psychiatrist indicated that the appellant had been forced to leave his job because he could not handle the stress of getting there, as well as other stresses it entailed.  The psychiatrist stated that the appellant was not employable due to his condition and listed symptoms of insomnia, anxiety, panic attacks and hyperreactivity.

The appellant testified at his September 2010 Travel Board hearing that his mental health treatment had remained pretty much the same and that his medications were the same.  He said that he was keeping to himself and that his sleep was about right with his medications.  The appellant also testified that he was having conflicts with his wife due to his PTSD and that she was always telling him to take a shower.  He said that he was still having nightmares.

In October 2010, the Board remanded the case for additional development.  However, the appellant failed to report for the scheduled social and industrial survey and mental health examination.  He did not explain his failure to report and he did not request that the examinations be rescheduled.

B.  Legal analysis

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the reports of the VA PTSD examinations conducted in October 2004, April 2006, September 2007, and November 2008; the reports of VA treatment dated between May 2004 and December 2008; reports of Vet Center treatment dated between April 2005 and August 2009; and various written statements submitted by the appellant and his representative.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

When it is not possible to separate the effects of a service-connected psychiatric disorder from a non-service-connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable resolution of reasonable doubt) dictates that all signs and symptoms be attributed to the service-connected psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The current regulations state that, under the General Rating Formula for Mental Disorders, a 30 percent evaluation will be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health - illness, and a 51-60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  See also Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 is defined as 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'"  Between June 2004 and August 2009, the appellant's GAF score ranged from 35 to 65, with widely different scores being assigned by different mental health professionals for the same time period and with consideration of non-service-connected pathology.

The Board acknowledges that the appellant, in advancing this appeal, believes that his PTSD disability is more severe than the currently assigned evaluations would indicate; however, there are no clinical findings congruent with the next higher evaluation for either rated time period for the PTSD disability.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  

However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra, at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The appellant's representative contends that the difficulties the appellant has described as due to his PTSD symptomatology should be evaluated as at least 70 percent disabling.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome does not affect competency to testify).  

Competent evidence concerning the nature and extent of the appellant's mental health disability has been provided by the mental health personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the treatment reports) directly address the criteria under which this PTSD disability is evaluated.  As a result, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, supra (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence includes the appellant's assertions of constant, extensive and severe PTSD symptoms for the past several years.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, supra.   

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, there is no dispute that Veteran is competent to report his PTSD symptoms because he has personal knowledge as it comes to him through his senses.  See Layno v. Brown, supra, at 470.  In any case, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, supra, at 1377 n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of continued extensive, frequent and severe PTSD symptoms, while competent, is nonetheless not credible.  As reflected in letters from the appellant's Vet Center social workers and his VA psychiatrist, the appellant has reported that his retirement in June 2005 was due to his inability to work because of his mental health symptoms.  However, review of the evidence of record dated prior to the filing of the appellant's PTSD claim reveals that, as early as September 2003, the appellant was contemplating retirement.  In fact, he worked one year beyond his initially planned retirement in 2004 after 30 years of employment.  

The appellant has submitted multiple statements from his treating VA psychiatrist, as well as from his Vet Center social workers, suggesting a greater level of disability than that reflected in the currently assigned 30 percent and 50 percent ratings.  His social worker, in an August 2010 report, stated that the appellant's inability to focus on simple tasks had led to his early retirement.  She then also noted that the appellant was having difficulty with motivation in seeking structured activities in retirement and opined that he would benefit from vocational rehabilitation.  These statements by the social worker are difficult to reconcile with each other, since, if the appellant had been forced to retire due to an inability to focus on even simple tasks, there would be little prospect for gainful employment, and hence no justification for vocational rehabilitation.  Furthermore, despite describing the appellant's retirement as an 'early retirement', he actually retired one year later than originally planned and after 31 years of employment.  

On the same topic, the appellant's VA treating psychiatrist wrote, in August 2010, that the appellant was forced to leave his job, which he liked, in 2005, "because he could not handle the stress of getting there" as well as other (unidentified) stresses it entailed.  The psychiatrist opined that the appellant was not employable due to this condition.  However, this treating psychiatrist in his submitted statements never noted that the appellant's retirement followed a 31-year work career as a unionized employee.  Furthermore, the 'stress of getting to work' had not been mentioned before in the psychiatrist's treatment notes or prior letters.

In contrast, at his November 2008 VA mental health examination, the appellant reported retiring from a railroad company after working for them for 30 years had been difficult because he missed the companionship and the sense of meaning he derived from his work.  

In relation to the extent and severity of the reported symptoms, in a September 2005 letter, the appellant's VA treating psychiatrist stated that the appellant had found that his concentration, anxiety level, and level of frustration had gotten to a level at which he could not work.  The psychiatrist described the appellant as sleeping poorly with medication, suffering from nightmares and being very anxious much the time.  The psychiatrist opined that the appellant was unable to work.  However, a December 2005 treatment note written by this same psychiatrist stated that the appellant did not have a problem falling to sleep and that his sleep was interrupted due to urinary frequency.  The appellant admitted to feeling anxious after retirement due to indecision over whether to move down south.  The appellant was noted to state that he biked daily with his wife.

The question of the appellant's credibility was raised in the report associated with the appellant's April 2006 VA mental health examination.  The VA examiner noted that the appellant was evasive in his responses and that he had provided inconsistent statements at the examination.  The appellant at first said that he did nothing during the day, but later in the interview reported that he took bike rides with his wife multiple times per week, and that he enjoyed performing repair projects around the house.  The appellant also at first said that he had no social contacts and stayed home alone with his wife, but later admitted that he maintained contacts with his friends at work and remained actively involved in his union despite his recent retirement, and also actively participated in American Legion activities.  For example, in 2007, his VA psychiatrist observed the appellant participating as a member of a color guard at a veterans-related conference.  Further, the appellant reported at that April 2006 examination that he had a fifty-fifty chance of killing himself, but upon undergoing emergency psychiatric hospitalization on the basis of that report, he denied having suicidal ideation, although he did report having had such thoughts in the past. 

In a February 2007 report, the appellant's treating psychiatrist and Vet Center social worker repeat their April 2005 report almost verbatim.  However, the psychiatrist never acknowledged, as he did in a May 2006 VA treatment note, that the appellant had not appeared for treatment for almost a year.  In addition, the psychiatrist did not acknowledge his own VA treatment notes of October 2006, and May 2006, to the effect that the appellant was doing pretty good or much better and was only sometimes depressed in the February 2007 report.  Subsequent treatment notes, such as in March 2007, reflect the appellant's report of sleeping better and doing pretty good; he had a negative depression screen in June 2007.  These positive findings are in stark contrast to the negative descriptions of the appellant's condition in the joint psychiatrist/Vet Center reports.

On the other hand, the VA mental health examination reports contain similar evaluations of the severity of the appellant's symptoms with descriptions of the symptomatology as 'moderate' and GAF scores ranging between 55 and 65 based on service-related pathology.  None of the joint VA psychiatrist/Vet Center reports mentions anything about the appellant's grief due to the deaths of his mother, father, brother, cousin and close friend during the course of the appeal or how his anxiety or depression had been affected by his problems adjusting to retirement.

The Board finds significant discrepancies, as detailed above, regarding the precise history of the appellant's retirement and the nature of his psychiatric pathology, including PTSD.  These questions of the appellant's accuracy as a historian are particularly pertinent to the present claims.  The appellant has claimed significant work impairment or inability to work due to his PTSD, but the inconsistency of his reports undermines the veracity of his statements.  Accordingly, the Board finds the appellant's statements asserting severe PTSD symptomatology lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Such a factual determination provides evidence against these claims, clearly indicating that the appellant is not an accurate or reliable historian.  Furthermore, a medical opinion, if based on facts reported by the claimant can be no better than the facts alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229(1993).  

Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board finds the appellant's statements to be facially implausible, biased and inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

After reviewing the evidence of record, the Board finds that the clinical evidence as measured against the applicable rating schedule does not support the appellant's assertions that he is entitled to an initial evaluation in excess of 30 percent prior to January 10, 2009.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Throughout this appeal, the appellant has indicated that his PTSD symptoms are extensive, constant and severe and include nightmares, difficulty sleeping, panic attacks and severe social isolation.  While the appellant's Vet Center records reflect comparable complaints or reports of said symptoms, review of the records from treatment at VA and VA examination reports does not reflect comparable complaints or reports of said symptoms.  

Based on a review of the evidence of record, lay and clinical, the appellant is not entitled to an initial evaluation in excess of 30 percent prior to January 10, 2009.  There was only one instance of any suicidal ideation and the appellant essentially repudiated that instance shortly thereafter.  The appellant was able to work until he retired in 2005, after 31 years with the same employer.  There is no evidence that his reported short-term memory loss involved retention of only highly learned material or forgetting to complete tasks.  The appellant's symptomatology does not reflect any past or current homicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.

Moreover, the evidence of record reveals no impairment of the thought process or communication.  The appellant did not exhibit any inappropriate behavior, and was not noted to be unable to maintain his personal hygiene or other activities of daily living.  He was never been noted to be other than alert and oriented.  While he did have some difficulty in adapting to stressful circumstances and problems maintaining effective relationships, the Board finds that an initial evaluation in excess of 30 percent is not warranted.  The evidence of record does not establish that, prior to January 10, 2009, the appellant had demonstrated such symptoms as: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  

While the appellant had evidenced some disturbances of motivation and mood and some difficulty in establishing and maintaining effective work and social relationships prior to January 10, 2009, the evidence of record shows that he had maintained his marital relationship over decades, and that he had appeared for medical treatment without any serious psychiatric complaints.  The evidence of record does not demonstrate that he exhibited any memory loss that was more than mild, any loss of impulse control or any diminished judgment.  The evidence of record did demonstrate that the appellant experienced such symptoms as nightmares, hypervigilance and recurring memories and that he did demonstrate some disturbances of motivation and mood and difficulty in establishing and maintaining effective social relationships.  However, as previously noted, when evaluating the level of disability from a mental disorder, an evaluation is not to be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

There is no indication the appellant ever had any actual suicidal or homicidal ideation.  He has never reported any instance of violence towards others, and no instances toward animals.  He has never presented with anger or rage during treatment visits.  At all times, the appellant has been found to be oriented in all tested spheres and capable of expressing himself in a coherent and logical manner and he has retained good communication skills.  Despite some significant psychiatric symptoms, the appellant's speech and behavior have essentially been appropriate.  In addition, while the appellant has reported social isolation, he has been able to have a good relationship with his longtime wife and to maintain his personal hygiene and other activities of daily living.  There is also evidence of record to indicate that the appellant maintained contact with his friends from work, and that he participated in union activities and in a veterans organization.  Therefore an initial evaluation in excess of 30 percent evaluation is not warranted under the applicable rating criteria prior to January 10, 2009.

Turning to the claim for an evaluation in excess of 50 percent for the PTSD disability beginning January 10, 2009, the appellant was never found to be other than alert and oriented in all spheres and no dysfunction in his thought processes was described in the January 2009 Vet Center report or in the August 2010 report.  Neither report contains any findings of auditory or visual hallucinations.  No impairment of thought processing or communication has been demonstrated in the record.  In addition, the appellant's Vet Center social worker mentioned that the appellant would be an appropriate candidate for vocational rehabilitation indicating that he was capable of employment.  Furthermore, the appellant has been able to be an active advocate for himself in connection with his VA claims throughout the appeal period - as evidenced by his correspondence and testimony relating to his disability claims.  

Pursuant to the October 2010 Board remand, the appellant was scheduled for a VA social and industrial survey and a mental health examination in December 2010, but he failed to report for either examination.  These examinations were supposed to allow a reconciliation of the conflicting evidence of record and to develop a picture of the appellant's current psychiatric status.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Thus, after a careful review of the evidence of record, the Board finds that the appellant's PTSD disability picture has not more nearly approximated a rating in excess of 50 percent at any time since January 10, 2009.  

Notwithstanding the above discussion, increased evaluations for the claimed disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints as they might be related to his capacity for employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

However, the record does not establish that the rating criteria are inadequate for rating the appellant's PTSD.  The appellant's psychiatric disability is manifested by impairment in social and occupational functioning and there is no indication in the record that the average industrial impairment from the psychiatric disability would be in excess of that contemplated by the initial 30 percent evaluation or by the currently assigned 50 percent rating.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds no evidence that the psychiatric disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for the psychiatric disability, but the required manifestations have not been shown in this case.  The appellant has not offered any objective evidence of any symptoms due to the PTSD disability on appeal that would render impractical the application of the regular schedular standards.  The various symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic codes for mental disorders.  In short, the rating criteria contemplate not only his symptoms but the severity of his PTSD disability.  For these reasons, referral for extraschedular consideration is not warranted for the psychiatric disability.

Accepting that the appellant experiences some occupational impairment, there is no indication in the record that the average industrial impairment from his PTSD disability would be in excess of that contemplated by the two-tier assigned ratings on appeal.  Even with complaints of sleep deprivation from nightmares, angry outbursts, irritability, lack of motivation, inability to form or maintain relationships and social isolation, the appellant has demonstrated the ability to keep track of his medical health care providers, appointments and medications for his various medical conditions; and to manage his VA appeal over the course of more than seven years.  The clinical evidence of record does not indicate that the appellant's PTSD symptoms preclude employment.  As a result, the manifestations of his psychiatric disability are not in excess of those contemplated by the initial 30 percent evaluation prior to January 10, 2009, or those contemplated by the 50 percent rating assigned thereafter.  

Because this is an appeal from the initial rating for PTSD, the Board has considered whether an additional "staged" rating beyond the current 30 and 50 percent ratings is appropriate.  The Board has not found any additional variation in the appellant's symptomatology or clinical findings that would warrant the assignment of any additional staged rating for the psychiatric disability since the grant of service connection, effective in July 2004.  The record does not show any additional varying levels of disability for the PTSD.  The evidence of record therefore does not support the assignment of an initial evaluation in excess of 30 percent prior to January 10, 2009, or in excess of 50 percent from January 10, 2009 onward.  In sum, the preponderance of the evidence is against the appellant's claims for increased ratings for the PTSD disability.  

Finally, a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA may assign TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability rated at 60 percent or more, or, if there are two or more disabilities, when at least one is rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the appellant has only been granted service connection for PTSD.  The appellant's disability evaluation for that single disability has been rated as 50 percent disabling at most since the grant of service connection for PTSD.  Therefore, the aforementioned TDIU requirement of a disability rating of at least 60 percent when there is a single disability has not been met at any time during the appeal period.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has held that TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the appellant has not submitted credible evidence of unemployability due solely to service-connected disability.  There no objective evidence of record showing that the appellant cannot work solely due to his single service-connected disability.  The PTSD disability has not produced any unusual physical or mental effects on occupational activities.  The service-connected PTSD disability has not led to any defects in physical or mental endowment that prevent the usual amount of success in overcoming the handicap of disability.  In considering the entire clinical history, the Board is unable to conclude that the appellant is precluded from all forms of substantially gainful employment solely because of the single service-connected disability (PTSD).  In fact, the appellant's Vet Center social worker has indicated that the appellant would be a candidate for vocational rehabilitation.  Furthermore, the appellant's claim for TDIU was denied in the August 2006 rating action, but he did not appeal that denial.  Hence further consideration of TDIU is not warranted. 

In conclusion, the Board finds that equipoise is not shown, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for the PTSD disability prior to January 10, 2009, and in excess of 50 percent thereafter, any higher rating must be denied.  

Accordingly, the benefits sought on appeal are denied.  Because the preponderance of the evidence is against each tier of the appellant's claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 30 percent for PTSD prior to January 10, 2009, is denied.

An evaluation in excess of 50 percent for PTSD beginning January 10, 2009, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


